DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the telephone conversation with Ross Dannenberg on 8/21/2020. The examiner called Mr. Dannenberg to elect a species from each of Group A and Group B (as set forth in the restriction requirement mailed 5/22/2020).  Mr. Dannenberg chose the echocardiogram and carotid embodiments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 9-10, 12-14, 16-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 17, “wherein the first part of the cardiac cycle is the systolic phase” and the next to last line “is an end-diastolic left ventricular volume” is vague.  The claim has set forth that the first part of the cycle is systole where the measurement is made, but the claim states in the next to last line that an end “diastolic” volume is measured.  It is unclear exactly when the measurement is made.
Similarly, claim 14 has this problem. 
Claim 3 is vague as it is unclear if the method must first monitor a plurality of point in 
Claim 19 is vague and unclear if it is further limiting claim 14.  Claim 19 contains no further structural limitations to make the system an echocardiogram system above the processor and memory set forth in claim 14.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 7, 9-10, 12-14, 16-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method and corresponding structure to calculate a first phase ejection measurement, which is an abstract idea that can be performed through a mental process or critical thinking. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer or structural elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer or through a mental process/critical thinking. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they only store, retrieve, or sense information from memory and there are well understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05d. 
The claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an abstract idea, i.e. implementing the idea of calculating a first phase ejection measurement, such as done by a mental process or critical thinking, with additional generic computer elements, or additional structure (e.g. processor, memory, and/or monitoring—it is noted that claim 1 is not connected to any apparatus/structure) recited at a high level of generality that perform generic functions routinely used in the art, and do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation or in the relevant art.  Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s) or court decisions listed in MPEP 2106.05d) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.  
Response to Arguments
Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive.  As can be seen by claim 14, the system and the method performed by the system, and corresponding method claim 1, only require a processor and memory with instructions to perform the method and only perform a calculation.  This calculation is an abstract idea that can be performed by a mental process, critical thinking, and/or pencil and paper.  The claims do not contain any post solution activity that practically integrates the abstract idea/mental process into a complete system/method.  In addition, claim 1 does not contain or require any sort of physical element in, or to be used by, the method.  Therefore the 101 rejection is maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	4/4/21